Name: Commission Regulation (EC) No 796/97 of 30 April 1997 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  animal product;  European Union law
 Date Published: nan

 1 . 5 . 97 [~EN Official Journal of the European Communities No L 114/35 COMMISSION REGULATION (EC) No 796197 of 30 April 1997 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector proportion of total licence applications; whereas, with a view to better management of the quantities still available for export until 30 June 1997, those arrangements should accordingly be suspended provisionally until that date pursuant to the second subparagraph of Article 10 (5) of that Regulation , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Articles 9 and 13 thereof, Whereas Article 10 (5) of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EC) No 266/97 (4), provides that, notwithstanding paragraph 1 of that Article, export licence applications for a quantity not exceeding 22 tonnes of products covered by CN codes 0201 and 0202 are not to be subject, at the applicant's request, to the five-day time lag; Whereas for some time licence applications covering such small quantities have made up an abnormally high Article 1 The application of Article 10 (5) of Regulation (EC) No 1445/95 is hereby suspended until 30 June 1997. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1997 . For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 148 , 28 . 6. 1968 , p. 24 .4 OJ No L 296, 21 . 11 . 1996, p. 50 . (-1) OJ No L 143 , 27 . 6 . 1995, p. 35 . (4 OJ No L 45, 15 . 2. 1997, p. 1 .